Exhibit 10.43
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
SUPPLY AND DISTRIBUTION AGREEMENT
     This Supply and Distribution Agreement (this “Agreement”), dated as of
May 6, 2008, is between Kawasumi Laboratories, Inc., a Japanese corporation with
its offices at 3-28-15, Minami-Ohi, Shinagawa-ku, Tokyo 140-8555, Japan and
Medisystems Corporation, a Washington corporation with its offices at 439 South
Union Street, 5th Floor, Lawrence, Massachusetts 01843, U.S.A. Reference should
be made to Article 27 of this Agreement for definitions of capitalized terms
used herein.
     In consideration of the mutual promises made herein and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto agree as follows:
ARTICLE 1
BACKGROUND
     1.1 KL manufactures disposable medical products and MDS sells and markets
the Products in the Territory (as described in Annex B).
     1.2 MDS manufactures disposable medical products and MDS sells BTL, AVF,
BH, VN and NX used in artificial kidney dialysis, as well as PHE and other
products. MDS also manufactures or purchases and sells Components, some of which
are designed by MDS to be used in the Products. Such Components will be sold or
consigned to KL for incorporation into the Products in accordance with this
Agreement, and under some conditions, certain Components may be used or resold
by KL for its own products or markets.
     1.3 Pursuant to long-standing business relations, agreements and
understandings, the Products KL sells to MDS are manufactured by KL to the MDS
design specifications and the KL process specifications. It has been KL’s right
and practice to delegate certain responsibilities to its subsidiary, Kawasumi
Laboratories (Thailand) Co., Ltd., and KL may continue to so delegate. Such
delegation shall not relieve KL of its responsibilities to assure each provision
of this Agreement is complied with in full.
     1.4 KL and MDS have entered into a certain Supply and Distribution
Agreement dated as of February 1, 2001, as amended on January 31, 2007,
February 9, 2007, June 27, 2007, July 31, 2007, August 30, 2007, September 26,
2007, October, 30, 2007, November 30, 2007, December 27, 2007, January 30, 2008,
February 29, 2008, March 31, 2008, and April 28, 2008 (collectively, the “2001
Agreement”). KL and MDS agree to have this Agreement supersede the 2001
Agreement with respect to the supply and distribution of BTL and NX between the
parties; provided, however, that the 2001 Agreement shall continue to be in full
force and effect with respect to AVF, BH, VN and PHE, and shall govern the
supply and distribution thereof between the parties.
     1.5 In pursuance of this cooperation and in compliance with certain
requirements of the FDA, the parties have entered into the QA Agreement which
governs certain aspects of the design and manufacturing of the Products and the
supply of Components.

 



--------------------------------------------------------------------------------



 



ARTICLE 2
SPECIFICATIONS
     2.1 The Products and Components shall meet the Specifications and shall be
subject to the warranties set forth in Section 10.1, as such Specifications may,
in accordance with the terms of the QA Agreement, be amended or modified from
time to time. MDS shall have the right to add or replace the Codes set forth in
Annex A hereto; provided that (a) the Product Price applicable to the Codes to
be added or replaced pursuant to the foregoing shall be agreed to by the parties
through good faith discussions prior to the placement of the first Shipment
Order for such Codes by MDS; and (b) MDS agrees that KL shall have no obligation
to supply more than [**] Codes of Streamline BTL at any given time during the
Term. For clarification purposes, the aggregate number of Streamline BTL Codes
set forth in Annex A may exceed [**] Codes over the course of the Term, but
shall not exceed [**] Codes at any particular point in time during the Term.
     2.2 MDS shall provide KL with necessary materials for packaging and
labeling of the Products such as artwork, negative films and so on.
ARTICLE 3
PURCHASES AND SHIPMENTS
     3.1 Subject to the terms and conditions of this Agreement, KL shall
manufacture the Products, in quantities up to KL’s Supply Commitment, and all in
accordance with the provisions of the QA Agreement, the Specifications and the
KL process specifications, and shall sell the Products to MDS. MDS shall
purchase the Products solely for resale in the Territory, provided that MDS, if
it sources NX from KL, may sell NX anywhere in the World. MDS shall not purchase
BTL or sub-assemblies thereof from any other third party other than KL except as
provided in this Agreement. MDS shall not sell the Products (other than NX)
directly or indirectly to distributors or end-users for use or resale outside of
the Territory without KL’s prior written consent. Except for the sale of
Products from KL to MDS pursuant to the terms and conditions of this Agreement,
KL shall not (a) sell BTL or sub-assemblies thereof, directly or indirectly, for
use or resale in the U.S. to any party other than MDS without MDS’ prior written
consent, or (b) sell Streamline BTL or NX worldwide to any party other than MDS.
     3.2 MDS’ purchasing goal and purchasing commitments for BTL and NX during
the Term shall be as set forth in this Section 3.2.

  a.   MDS’ total purchasing goal for Products during the Initial Term is [**]
units of Products (“Initial Goal”). During the Initial Term, and subject to the
other terms and conditions contained herein, MDS hereby agrees to purchase from
KL a total quantity of Products at least equal to [**] percent ([**]%) of the
Initial Goal (i.e., [**] units of Products) (such amount shall be referred to
herein as “Initial Purchase Commitment”).     b.   In the event MDS fails to
place Shipment Orders for Products during the Initial Term sufficient to meet
its Initial Purchase Commitment, upon expiration of the Initial Term, (i) KL may
ship to MDS the quantity of

 



--------------------------------------------------------------------------------



 



      Products short of the Initial Purchase Commitment (calculated by
subtracting the quantity of Products set forth in the Shipment Orders placed by
MDS during the Initial Term from the Initial Purchase Commitment) (the quantity
of Products of such shortfall shall be referred to herein as “Initial Shortfall”
and the shipments thereof by KL shall be referred to as “Initial Shortfall
Shipments”), and (ii) MDS shall accept and pay for the Products shipped in such
Initial Shortfall Shipments. KL shall notify MDS upon the expiration of the
Initial Term in the event the Initial Purchase Commitment is not met and of the
amount of the Initial Shortfall. In such notice, KL shall also request MDS to
provide KL with the Codes of Products and quantities thereof to be shipped in
the Initial Shortfall Shipment; provided, however, that the aggregate unit of
Products set forth in such notice shall be no less than the Initial Shortfall.
MDS shall have [**] business days following its receipt of such notice to
provide such information to KL, subject to Sections 3.2c and 3.2e. If MDS fails
to provide such information within such [**] business day period, or to the
extent the aggregate quantity of Products set forth in such information provided
by MDS is less than the Initial Shortfall, KL may, at its sole discretion,
select the Codes of Products and the quantities thereof to be shipped in the
Initial Shortfall Shipment up to the Initial Shortfall. The Initial Shortfall
Shipments shall be made in [**] equal monthly installments during the [**]-month
period immediately following the expiration of the Initial Term, with each
shipment constituting [**] of the Initial Shortfall. For the avoidance of doubt,
(x) MDS shall supply KL with the Components necessary for KL to manufacture the
Products to be shipped in the Initial Shortfall Shipments if KL places Component
Orders for such Products in accordance with the terms and conditions of this
Agreement, and (y) any termination or expiration of this Agreement shall not
terminate KL’s right to make the Initial Shortfall Shipments and receive payment
therefor from MDS, or relieve MDS of its obligation to accept such Initial
Shortfall Shipments and pay KL for such Initial Shortfall Shipments.

  c.   Notwithstanding the Initial Purchase Commitment, MDS shall place Shipment
Orders for Streamline BTL to KL for an amount at least equal to the amount
calculated pursuant to the following (the “Initial Streamline Purchase
Commitment”): (i) if the aggregate amount of Streamline BTL sold to [**] during
the Initial Term is equal to or more than [**] units, the Initial Streamline
Purchase Commitment shall be [**] units; and (ii) if the aggregate amount of
Streamline BTL sold to [**] during the Initial Term is less than [**] units, the
Initial Streamline Purchase Commitment shall be [**] percent ([**]%) of the
aggregate amount of Streamline BTL sold to [**] during the Initial Term. For
clarification purposes, any Shipment Orders for Streamline BTL units used for
the purposes of confirming MDS’ compliance with the Initial Streamline Purchase
Commitment shall also be counted towards the Initial Purchase Commitment and the
unit

 



--------------------------------------------------------------------------------



 



      amount of the Initial Streamline Purchase Commitment is not additive to
the unit amount of the Initial Purchase Commitment.

  d.   Upon request from KL, MDS shall disclose to KL information regarding the
Codes and respective quantities of Streamline BTL sold to [**] during the
Initial Term. MDS shall keep and maintain complete and accurate books, records
and accounts relating to its sale of Streamline BTL to [**], and KL shall have
the right, from time to time, to have an independent auditor audit such books,
records and accounts of MDS to verify MDS’ compliance with the terms and
conditions of this Section 3.2d. Any such audit shall be conducted during the
regular business hours of MDS, in such a manner so as not to interfere with the
normal business activities of MDS, and shall be at KL’s expense; provided,
however, that, if such audit reveals any material discrepancies between the
actual figures and reported figures of the Streamline Products sold to [**]
during the Initial Term, the cost of such audit shall be borne by MDS. KL shall
cause its independent auditor not to disclose any information discovered in
connection with this audit to any third party (including KL) other than the
information related to MDS’ sales of Products which may be disclosed to KL
hereunder consistent with the terms hereof.     e.   In the event (i) MDS fails
to place Shipment Orders for Streamline BTL during the Initial Term (or the
Revised Initial Commitment Term, if the Initial Streamline Purchase Commitment
is revised pursuant to Section 3.2f) sufficient to meet its Initial Streamline
Purchase Commitment, or (ii) the audit set forth in Section 3.2d reveals any
non-compliance with the Initial Streamline Purchase Commitment, KL shall have
the right to include the quantity of Streamline BTL short of the Initial
Streamline Purchase Commitment (calculated by subtracting the quantity of
Streamline BTL set forth in the Shipment Orders placed by MDS during the Initial
Term (or the Revised Initial Commitment Term, if the Initial Streamline Purchase
Commitment is revised pursuant to Section 3.2f) from the Initial Streamline
Purchase Commitment) in the Initial Shortfall Shipments set forth in
Section 3.2b.     f.   Notwithstanding anything set forth herein to the
contrary, KL agrees that, if MDS fails to renew its supply agreement for BTL
with [**] despite good faith efforts to negotiate such renewal, subject to
Section 3.2j and upon written notice to KL, MDS shall have the right, but not
the obligation, to revise its Initial Purchase Commitment and Initial Streamline
Purchase Commitment to an amount equal to the original Initial Purchase
Commitment and the original Initial Streamline Purchase Commitment multiplied by
the ratio of the period from the Effective Date until the end of the [**]
calendar month following the month in which such notice is received by KL (the
“Revised Initial Commitment Term”) to the Initial Term. MDS shall fulfill such
revised Initial Purchase Commitment and revised Initial Streamline Purchase
Commitment, by the

 



--------------------------------------------------------------------------------



 



      expiration of the Revised Initial Commitment Term. In the event MDS fails
to place Shipment Orders for Products during the Revised Initial Commitment Term
sufficient to meet its revised Initial Purchase Commitment and/or its revised
Initial Streamline Purchase Commitment, upon expiration of the Revised Initial
Commitment Term, KL may ship to MDS the quantity of Products short of the
revised Initial Purchase Commitment and/or the revised Initial Streamline
Purchase Commitment in accordance with Sections 3.2b and 3.2e; provided however,
any reference to the Initial Term therein shall be automatically deemed to be
replaced with reference to the Revised Initial Commitment Term, and any
reference to the Initial Purchase Commitment and the Initial Streamline Purchase
Commitment therein shall automatically mean, respectively, the Initial Purchase
Commitment and the Initial Streamline Purchase Commitment as revised pursuant to
this Section 3.2f. In addition, in the event MDS elects to exercise its rights
pursuant to this Section 3.2f to revise the Initial Purchase Commitment and the
Initial Streamline Purchase Commitment:

  1.   immediately upon the issuance of the notice by MDS set forth in this
Section 3.2f, any and all references to the Initial Purchase Commitment and/or
the Initial Streamline Purchase Commitment contained in this Agreement shall
mean respectively, the Initial Purchase Commitment and the Initial Streamline
Purchase Commitment as revised pursuant to this Section 3.2f;     2.   all
obligations of KL related to the Supply Commitment shall terminate as of the
expiration of the Revised Initial Commitment Term;     3.   notwithstanding
Section 3.1, any restriction on KL regarding the sale of BTL (including
subassemblies thereof) in the U.S., directly or indirectly, for use or resale in
the U.S. shall be terminated as of the expiration of the Revised Initial
Commitment Term;     4.   for any BTL which is a work-in-progress as of the date
on which KL receives the notice by MDS set forth in this Section 3.2f, in
accordance with the other terms and conditions of this Agreement, (i) KL shall
complete the manufacture of such BTL within [**] months of such notice and
deliver such BTL to MDS, (ii) MDS shall supply KL with the Components necessary
for KL to complete the manufacture of such BTL, (iii) MDS shall accept and pay
for such BTL, and (iv) any termination or expiration of this Agreement shall not
terminate the rights and obligations of KL and MDS under this Section 3.2f.4,
including, without limitation, KL’s right to receive payment for such BTL from
MDS; and

 



--------------------------------------------------------------------------------



 



  5.   this Agreement shall terminate upon the expiration of the Initial Term.

  g.   The parties shall discuss in good faith and agree to MDS’ total
purchasing goal for Products during each Renewal Term (the “Renewal Goal”) no
later than [**] months prior to the expiration of the Term then in effect.
During each Renewal Term, and subject to the other terms and conditions
contained herein, MDS hereby agrees to purchase from KL a total quantity of
Products at least equal to [**] percent ([**]%) of the Renewal Goal (such amount
shall be referred to herein as the “Renewal Purchase Commitment”).     h.   In
the event MDS fails to place Shipment Orders for Products during the applicable
Renewal Term sufficient to meet its Renewal Purchase Commitment, upon expiration
of the Applicable Renewal Term, (i) KL may ship to MDS the quantity of Products
short of the Renewal Purchase Commitment (calculated by subtracting the quantity
of Products set forth in the Shipment Orders placed by MDS during such Renewal
Term from the Renewal Purchase Commitment) (the quantity of Products of such
shortfall shall be referred to herein as the “Renewal Shortfall” and the
shipments thereof by KL shall be referred to as the “Renewal Shortfall
Shipments”), and (ii) MDS shall accept and pay for the Products shipped in such
Renewal Shortfall Shipments. KL shall notify MDS upon the expiration of the
applicable Renewal Term in the event the Renewal Purchase Commitment is not met
and of the amount of the Renewal Shortfall. In such notice, KL shall also
request MDS to provide KL with the Codes of Products and quantities thereof to
be shipped in the Renewal Shortfall Shipment; provided, however, that the
aggregate unit of Products set forth in such notice shall be no less than the
Renewal Shortfall. MDS shall have [**] business days following its receipt of
such notice to provide such information to KL. If MDS fails to provide such
information within such [**] business day period, or to the extent the aggregate
quantity of Products set forth in such information provided by MDS is less than
the Renewal Shortfall, KL may, at its sole discretion, select the Codes of
Products and the quantities thereof to be shipped in the Renewal Shortfall
Shipment up to the Renewal Shortfall. The Renewal Shortfall Shipments shall be
made in [**] equal monthly installments during the [**]-months period
immediately following the expiration of the applicable Renewal Term, with each
shipment constituting [**] of the Renewal Shortfall. For the avoidance of doubt,
(x) MDS shall supply KL with the Components necessary for KL to manufacture the
Products to be shipped in the Renewal Shortfall Shipments if KL places Component
Orders for such Products in accordance with the terms and conditions of this
Agreement, and (y) any termination or expiration of this Agreement shall not
terminate KL’s right to make the Renewal Shortfall Shipments and receive payment
therefor from MDS, or relieve MDS of its obligation to

 



--------------------------------------------------------------------------------



 



      accept such Renewal Shortfall Shipments and pay KL for such Renewal
Shortfall Shipments.

  i.   If the parties cannot agree on a Renewal Goal for the Renewal Term
immediately following the expiration of the Term then in effect (the “Following
Renewal Term”) no later than [**] months prior to the expiration of the Term
then in effect, the Renewal Goal for the Following Renewal Term shall be
determined in accordance with the following terms and conditions of this
Section 3.2i. If MDS agrees to accept a Renewal Goal for the Following Renewal
Term which is equal to or more than (x) [**] percent ([**]%) of the Initial
Goal, if the Following Renewal Term is the first Renewal Term under this
Agreement, or (y) [**] percent ([**]%) of the Renewal Goal of the then current
Renewal Term, if the Following Renewal Term is the second or any subsequent
Renewal Term, such figure shall become the Renewal Goal for the Following
Renewal Term. If MDS does not accept the Renewal Goal set forth in the foregoing
sentence, then the Renewal Goal for the Following Renewal Term shall be reduced
to [**] percent ([**]%) of the Renewal Goal then in effect; provided, however,
in such event, this Agreement shall terminate upon the expiration of such
Following Renewal Term.     j.   In any given consecutive [**] month period
during the Initial Term, MDS agrees to place monthly Shipment Orders that, in
the aggregate, will comprise no less than [**] percent ([**]%) and no more than
[**] percent ([**]%) of the Initial Goal (the “Initial Maximum Order Quantity”).
By way of example only, if the Initial Goal for Products is [**] units of
Products, MDS shall place [**] consecutive monthly Shipment Orders, in any given
[**] month period during the Initial Term, that, in the aggregate, is no less
than [**] units of Products or more than [**] units of Products. Notwithstanding
the foregoing, KL agrees that, if MDS provides notice of the quantity to be
ordered in a particular calendar month no later than [**] months prior to the
beginning of such calendar month, MDS may exceed the Initial Maximum Order
Quantity for such calendar month, and KL shall use commercially reasonable
efforts to supply the quantity in excess of the Initial Maximum Order Quantity
set forth in such notice.     k.   In any given consecutive [**] month period
during any Renewal Term, MDS agrees to place monthly Shipment Orders that, in
the aggregate, will comprise no less than [**] percent ([**]%) and no more than
[**] percent ([**]%) of the Renewal Goal for such Renewal Term (the “Renewal
Maximum Order Quantity”). By way of example only, if the Renewal Goal for
Products is [**] units of Products, MDS shall place [**] consecutive monthly
Shipment Orders, in any given [**] month period during the applicable Renewal
Term, that, in the aggregate, is no less than [**] units of Products or more
than [**] units of Products. Notwithstanding the foregoing, KL agrees that, if
MDS provides notice of the quantity to be ordered in a particular calendar month
no later than [**]

 



--------------------------------------------------------------------------------



 



      months prior to the beginning of such calendar month, MDS may exceed the
Renewal Maximum Order Quantity for such calendar month and KL shall use
commercially reasonable efforts to supply the quantity in excess of the Renewal
Maximum Order Quantity set forth in such notice.

  l.   KL agrees to sell to MDS a total quantity of Products no less than [**]
percent ([**]%) of the Initial Goal and any Renewal Goal (“Supply Commitment”).

     3.3 In order to facilitate the orderly forecasting of needs and the
ordering, manufacturing and shipping of Products, the parties agree to follow
the following procedures:

  a.   On or prior to the [**] day of each month (“Forecast Date”) during the
Term, MDS shall provide KL with the following:

  1.   a forecast (the “First MDS Forecast”) of MDS orders to be placed [**]
days from the Forecast Date;     2.   a revised forecast of MDS orders to be
placed [**] days from the Forecast Date; and     3.   a further revised forecast
(the “Final MDS Forecast”) of MDS orders to be placed by the [**] day of the
subsequent month.

  b.   Based on the Final MDS Forecast the previous month, on or prior to the
[**] day of each month during the Term, MDS shall provide KL with a Shipment
Order consistent with the Purchase Commitments and Sections 3.2j and 3.2k. The
Shipment Order shall set forth requested delivery dates for the Products of,
(i) in the case where the seaport of entry into the U.S. set forth in the
Shipment Order is located on the west coast of the U.S., no earlier than [**]
days after the Shipment Order Date and no later than [**] days after the
Shipment Order Date, and (ii) in the case where the seaport of entry into the
U.S. set forth in the Shipment Order is not located on the west coast of the
U.S., no earlier than [**] days after the Shipment Order Date and no later than
[**] days after the Shipment Order Date (the duration between the earliest and
latest date on which the requested delivery date may be set forth in the
Shipment Order shall be referred to herein as the “Shipment Period”). For
purposes of this Agreement, the “Shipment Order Date” means the date the
applicable Shipment Order is placed by MDS, or the [**] day of the month on
which the Shipment Order is placed, whichever is later.     c.   Based on the
foregoing, KL shall purchase or produce components (including the Components)
necessary to manufacture and deliver the Products during the Shipment Period. On
or prior to the Forecast Date during the Term, KL shall provide MDS with the
foregoing:

 



--------------------------------------------------------------------------------



 



  1.   a forecast (the “First KL Forecast”) of KL orders for Components to be
placed [**] days from the Forecast Date;     2.   a revised forecast of KL
orders to be placed [**] days from the Forecast Date; and     3.   a further
revised forecast (the “Final KL Forecast”) of KL orders to be placed by the [**]
day of the subsequent month.

  d.   Based on the Final KL Forecast the previous month, on or prior to the
[**] day of each month during the Term, KL shall provide MDS with its Component
Order for such month. The Component Order shall set forth requested delivery
dates for the Components of no earlier than [**] days after the Component Order
Date and no later than [**] days after the Component Order Date. For purposes of
this Agreement, the “Component Order Date” means the date the applicable
Component Order is placed by KL, or the [**] day of the month on which the
Component Order is placed, whichever is later.

The parties recognize that some Components (including packaging and labeling)
may become unusable if not incorporated into Products within a finite period of
time (“Dead Stock”). Accordingly, if KL produces or purchases Components based
on the First MDS Forecast and such Components are not, because the Products
ordered in the Shipment Orders are less than the First MDS Forecast, timely
incorporated in the Products and become Dead Stock, KL shall invoice MDS and MDS
shall pay KL for the cost of such Dead Stock. If KL does not ship Products
during the applicable Shipment Period, and such failure is not excused by an
event described in Section 3.5, KL shall ship such Products as soon as possible,
by airfreight at KL’s sole expense, if so requested by MDS. KL and MDS shall
discuss and exchange additional forecasting and production scheduling
information in order to minimize variances in KL’s production and MDS’
inventories throughout the Term. The total quantity of Products in MDS’ Shipment
Orders shall approximately equal the total quantity of Products in the relevant
Final MDS Forecast unless a variance has been accepted by KL. Similarly, the
total quantity of Components in KL’s Component Orders shall approximately equal
the total quantity of Components in the relevant Final KL Forecast unless a
variance has been accepted by MDS.
     3.4 All sales of Products to MDS under this Agreement shall be subject to
the provisions of this Agreement and shall not be subject to the terms and
conditions contained in any Shipment Order of MDS, or confirmation or invoice of
KL, except insofar as any such Shipment Order, confirmation or invoice
establishes (a) the quantity of Products ordered for shipment, and (b) the
locations in the U.S. to which such Products shall be delivered (the
“Locations”) and the seaport of entry into the U.S. for such Product shipments.
     3.5 KL assumes no liability and shall not be liable to MDS for any failure
to fill or delay in filling Shipment Orders received from MDS or to fulfill any
Supply Commitment to the

 



--------------------------------------------------------------------------------



 



extent of any cause beyond the control of or occurring without the fault of KL
including but not limited to strikes, lockouts (but only if resulting from
worker sabotage, vandalism or similar action), floods, fires, earthquakes,
accidents, delays in the delivery of raw materials, parts or completed
merchandise by the supplier thereof. For the purposes of this Section 3.5, FDA
actions caused by the fault of KL are deemed to be within the control of KL. In
the event of any delay caused by any of the foregoing, KL shall use reasonable
commercial efforts to fulfill MDS’ orders in a timely fashion. KL shall notify
MDS if it anticipates any potential delay in the filling of any of MDS’ Shipment
Orders caused by any of the foregoing.
     3.6 MDS assumes no liability and shall not be liable to KL for any failure
to place Shipment Orders, deliver Components or to fulfill any Purchase
Commitment to the extent of any cause beyond the control of or occurring without
the fault of MDS including but not limited to strikes, lockouts (but only if
resulting from worker sabotage, vandalism or similar action) floods, fires,
earthquakes, accidents, delays in the delivery of raw materials, parts or
competed merchandise by the supplier thereof. In the event of any delay caused
by any of the above, MDS shall use reasonable commercial efforts to fulfill
Component Orders and/or to place Shipment Orders in a timely fashion. MDS shall
notify KL if it anticipates any potential delay in the filling of any Component
Order or in placing Shipment Orders caused by any of the foregoing.
     3.7 Notwithstanding Sections 3.2 and 3.3, MDS may be relieved of its
obligations with respect to any specific Shipment Order, Component Order, or
Purchase Commitment in whole or in part, at MDS’ option, should KL be in
material breach of this Agreement and if such breach is uncured within ninety
(90) days after KL receives notice from MDS of such breach, or should a delay
under Section 3.5 occur and if such delay is uncured within ninety (90) days
after MDS receives notice from KL of such delay.
     3.8 Notwithstanding Sections 3.2 and 3.3 KL may be relieved of its
obligations with respect to any specific Shipment Order, Component Order, or
Supply Commitment in whole or in part, at KL’s option, should MDS be in material
breach of this Agreement and if such breach is uncured within ninety (90) days
after MDS receives notice from KL of such breach, or should a delay under
Section 3.6 occur and if such delay is uncured within ninety (90) days after KL
receives notice from MDS of such delay.
     3.9 MDS shall maintain and keep MDS inventories of the Products in
accordance with then applicable Purchase Commitment and the Final MDS Forecast
provided in Section 3.3.
     3.10 MDS shall submit to KL each calendar quarter a report about the market
situation of the Products in the Territory including the tendency of the market,
activities of third parties and other remarkable changes in the market.
ARTICLE 4
SHIPMENT OF THE PRODUCTS/COMPONENTS
     4.1 KL will ship the Products properly ordered in accordance with Article 3
to the Locations at the Product Prices. MDS will ship the Components to the
location set forth in the applicable Component Order and at the prices listed in
Annex A.

 



--------------------------------------------------------------------------------



 



     4.2 KL shall prepare and send by facsimile to MDS a packing list, invoice
and bill of lading for each shipment of the Products. KL shall notify MDS if any
shipment will not be made within the Shipment Period applicable to a Shipment
Order. MDS shall prepare and send to KL a packing list, invoice and bill of
lading for each shipment of the Components.
ARTICLE 5
PRICES
     5.1 Except as otherwise specified herein, KL will sell the Products to MDS
and MDS agrees to purchase the Products from KL, and MDS will sell the
Components to KL and KL agrees to purchase the Components from MDS.
     5.2 The prices of the Products shall be as listed on Annex A, which may be
revised from time to time upon agreement of the parties, and may be adjusted
pursuant to Sections 5.3, 5.4 and 5.5 (the “Product Prices”). The Product Prices
are quoted as FOB Bangkok. Freight costs for delivering Products to the
Locations, as set forth in the chart for ocean freight cost for 40 feet/20
feet/LCL attached hereto as Annex C (the “Freight Costs”), shall be added to the
Product price. If MDS requests airfreight, and if KL is not obliged to pay for
such airfreight under the provisions of Section 3.3, 10.2 or 14.2, KL shall
invoice MDS at the Product Prices, and MDS shall bear the costs related to such
airfreight. If KL is obliged to pay the airfreight under the provisions of
Section 3.3, 10.2 or 14.2, KL shall bear the costs related to such airfreight
and invoice MDS at the Product Prices plus the Freight Costs.
     5.3 Unless otherwise adjusted pursuant to the express provisions of this
Agreement, the Product Prices shall be as listed on Annex A, so long as the
inter-bank Thai Baht to US$ exchange rate as reported by the Bank of Thailand,
Average Buying Rates, Telex Transfer on the date such Shipment Order is placed
(the “Baht/US$ Exchange Rate”) is at or above [**] Baht per US$1.00 (“Minimum
Exchange Rate”) and at or below [**] Baht per US$1.00 (“Maximum Exchange Rate”).
If, at any time during the Term, the Baht/US$ Exchange Rate is lower (i.e.,
stronger) than the Minimum Exchange Rate (e.g., [**] Baht per US$1.00) then the
Product Prices for such Shipment Order shall be increased by [**] ; provided,
however, that such ratio shall be applied against the [**]. By way of example
only, [**]/unit. If, however, at any time during the Term, the Baht/US$ Exchange
Rate is higher (i.e., weaker) than the Maximum Exchange Rate (e.g., [**] Baht
per US$1.00), then the Product Prices for such Shipment Order will be decreased
by [**]; provided, however, that such ratio shall be applied against the [**].
By way of example only, [**]/unit. The price of the Products calculated in
accordance with this Section 5.3 shall be rounded up to the nearest ten
thousandth of a U.S. dollar.
     5.4 In addition to Section 5.3, the Product Prices shall be adjusted
according to the formula set forth below in the event there is a [**] percent
([**]%) or greater increase or decrease in the price charged to KL by KL’s
suppliers for unprocessed raw materials of polyvinyl chloride of like quantity
and quality for the main tubes of the Products (excluding any freight, duties or
other costs related to the shipment of such raw materials from the supplier to
KL) (the “PVC Price”), from the PVC Price charged to KL as of September 30, 2007
(the “Base PVC Price”). For purposes of this Agreement, (i) the PVC Price
applicable to the Products to be shipped to MDS in the relevant Shipment Order
shall be referred to as the “Current PVC Price”, (ii) the ratio of increase of
the Current PVC Price to the Base PVC Price shall be referred to as

 



--------------------------------------------------------------------------------



 



the “PVC Price Increase Ratio” (by way of example only, [**] (by way of example
only, [**] (by way of example only, [**]. The price of the Products calculated
in accordance with this Section 5.4 shall be rounded up to the nearest ten
thousandth of a U.S. dollar.

  a.   In the event of a [**] percent ([**]%) or greater increase from the Base
PVC Price, the Product Price shall be increased by a ratio calculated by
[**]/unit.     b.   In the event of a [**] percent ([**]%) or greater decrease
from the Base PVC Price, the Product Price shall be decreased by a ratio
calculated by [**]/unit.     c.   Upon request from MDS, KL shall disclose to
MDS information regarding the then current PVC Price Increase Ratio and the PVC
Price Decrease Ratio. Notwithstanding anything herein to the contrary, in no
event shall KL be obligated to disclose to MDS any information related to the
costs of the Products other than the PVC Price Increase Ratio and the PVC Price
Decrease Ratio, including, without limitation, the PVC Price, Base PVC Price,
Current PVC Price and PVC Cost Ratio.     d.   MDS shall have the right, from
time to time, to have an independent auditor audit the books, records and
accounts of KL to verify that the prices set forth in KL’s invoices are
consistent with the terms and conditions of this Section 5.4. Any such audit
shall be conducted during the regular business hours of KL, in such a manner so
as not to interfere with the normal business activities of KL, and shall be at
MDS’ expense; provided, however, that, if such audit reveals material
discrepancies between the actual figures and reported figures for the PVC Price
Increase Ratio and/or the PVC Price Decrease Ratio, the cost of such audit shall
be borne by KL. MDS shall cause its independent auditor not to disclose any
information related to the costs of the Products, including, without limitation,
the PVC Price, Base PVC Price, Current PVC Price and PVC Cost Ratio, to any
party (including MDS) other than the disclosure of the PVC Price Increase Ratio
and the PVC Price Decrease Ratio to MDS.

     5.5 In the event the Product Prices may be adjusted pursuant to both
Sections 5.3 and 5.4, the parties agree that the Product Prices shall be
adjusted first by applying the terms and conditions of Section 5.3, and then
shall be further adjusted by applying the terms and conditions of Section 5.4.
     5.6 MDS and KL further agree that the Product Prices for Streamline BTL
shall be reduced as follows and replaced by the price after such reduction
amount, in the event the following modifications to the Specifications of such
Products are implemented into the Streamline BTL. All Components to be
pre-assembled in accordance with the changes to the Specifications set forth
below shall be provided by MDS to KL, free of charge, in accordance with the
other terms and condition of this Agreement.

 



--------------------------------------------------------------------------------



 



      Changes to the Specifications   Amount to be Reduced from Product Price
Locksite and cap for the main tube pre-assembled by MDE
  $[**] per unit
Locksite and cap for IV set pre-assembled by MDE
  $[**] per unit
Change P-2 chamber to parts supplied by MDE, chamber and turbo cap pre-assembled
by MDE
  $[**] per unit

ARTICLE 6
PAYMENT
     6.1 The terms of payment for the Products purchased by MDS and for the
Components purchased by KL under this Agreement shall be D/A (Documents against
Acceptance) at [**] days from KL’s or MDS’ bill of lading date. With respect to
this Section 6.1, each party shall send all necessary documents for payment to
the other party within [**] days from KL’s or MDS’ bill of lading date. Any
amounts not paid within [**] days of the bill of lading date shall be subject to
a service charge until paid equal to the lesser of [**] percent ([**]%) per
month or the maximum rate allowed by law. If full payment is not received by KL
or MDS within [**] days of KL’s or MDS’ bill of lading date, MDS or KL
respectively shall be considered to be in material breach of this Agreement and
subject to the provisions of Section 12.1.
ARTICLE 7
MDS SUPPLIED COMPONENTS; PRODUCT CHANGES
     7.1 During the Term, MDS will sell and/or consign to KL the Components to
be incorporated by KL, in accordance with its then current process
specifications, into the Products. Except as expressly provided in Annex B or
agreed by the parties, KL shall not incorporate any Components into any other
product nor resell any of the Components for sale or resale by any third party.
     7.2 KL shall maintain and keep KL inventories of the Components in
accordance with the First MDS Forecast provided by MDS in accordance with
Section 3.3, but shall not produce or purchase components with respect to any
prospective Shipment Order prior to receiving the First MDS Forecast in respect
to such prospective Shipment Order.
     7.3 During the Term, MDS may require new Product designs to meet the
competitive requirements of its market and/or to meet any of its Purchase
Commitments. MDS may design new Components, Codes and Products and cause changes
to be made to the Specifications, in accordance with the provisions of
Section 2.1 of this Agreement and the QA Agreement. KL will have the right, in
good faith to reject such new Specifications based only on lack of capacity to
produce such new Specifications. And, in any event, KL will have the right to
adjust the

 



--------------------------------------------------------------------------------



 



Product Prices based on such changed Specifications only to the extent that such
changes increase or decrease KL’s true cost of production. KL will cooperate
with MDS in incorporating such new Components, Codes and Products and changes
into the Specifications for the Products. To assist KL in production planning,
MDS will meet at least [**] yearly with KL for the purpose of describing any
current MDS design projects that, within the succeeding twelve months, are
likely to produce a change in the Specifications and the introduction of new
Components for the Products. During the Term, KL may make changes in its process
specifications and/or components supplied by KL, all in accordance with the
provisions of the QA Agreement. At least [**] yearly, KL shall advise MDS, in
accordance with Section 5.3 of the QA Agreement, of any prospective KL process
changes that, within the succeeding twelve (12) months, are likely to produce a
change in KL’s process specifications and/or of the components supplied by KL or
to affect the quality of the Products.
     7.4 Whenever MDS adds a new Specifications for Components or Products, KL
has a first right (prior to that of any third party) to bid on the supply of
such Components. KL’s bid may be based on MDS’ design and/or KL’s alternative
design, if any, but the content of the Specifications shall remain within the
sole discretion of MDS. KL and MDS may negotiate which party shall supply such
Components by taking into consideration cost, quality, quantity and patent
issues. Nothing herein shall imply any license or obligation to license the
patents of one party to the other and no license shall be granted unless the
parties mutually so agree in a separate license agreement.
     7.5 At reasonable intervals, KL may, with prior notice to and with the
prior consent of MDS which consent shall not unreasonably be withheld, send its
representatives to MDS to audit the procedures or processes used in
manufacturing the Components. At reasonable intervals, MDS may with prior notice
to and with the prior consent of KL, which consent shall not unreasonably be
withheld, send its representatives (including representatives of its customers)
to KL to audit the procedures or processes used in manufacturing the Products.
ARTICLE 8
REGULATORY RESPONSIBILITY
     8.1 KL shall be responsible, at its expense, for complying with all of its
obligations under the provisions of the QA Agreement. Failure to manufacture the
Products in compliance with the QA Agreement shall be considered a breach of
this Agreement by KL as to which MDS’ exclusive remedies shall be to terminate
this Agreement under Section 12.1, to terminate any specified Shipment Order(s)
under Section 3.7 and/or to reduce its outstanding Shipment Orders, any such
termination or reduction to be credited on a unit basis toward the applicable
Purchase Commitment.
     8.2 MDS shall be responsible, at its expense, for complying with all of its
obligations under the provisions of the QA Agreement relating to the design,
sale or use of the Products, including but not limited to obtaining
authorization under Section 510(k) of the “Act”.
     8.3 Except as provided in this Agreement, MDS shall not use any trade name,
trademark or logo owned or controlled by KL, or any trademark, trade name or
logo confusingly similar therewith, during or after the Term. KL shall not use
any trade name, trademark or logo

 



--------------------------------------------------------------------------------



 



of MDS, or any trade name, trademark or logo confusingly similar therewith,
without obtaining MDS’ prior written permission during or after the Term.
ARTICLE 9
GUARANTEE
     9.1 All Products sold to MDS under this Agreement are hereby guaranteed by
KL, as of the time the title to the Products is transferred to MDS, to be not
adulterated or misbranded within the meaning of the Act, and not an article
which may not, under the provisions of Section 510(i) of the Act, be introduced
into interstate commerce. If KL breaches this guarantee with respect to any lot
of Product, MDS may immediately return to KL, at KL’s expense, any Products of
such lot received by MDS. At MDS’ option, KL either will credit MDS for such
Products, or pay to MDS any monies paid by MDS for the Products that breach this
guarantee. If KL breaches this guarantee, then to the extent that MDS terminates
or reduces Shipment Orders to allow for replacement products, such termination
or reduction will be credited on a unit basis toward the applicable Purchase
Commitment. The foregoing, along with Article 14, represents MDS’ sole and
exclusive remedy for a KL breach of this guarantee. In no event will KL be
deemed to be in breach of this guarantee to the extent KL’s failure to meet the
guarantee is caused by KL’s adherence to the Specifications, proper use of the
Components or compliance with MDS instructions regarding the Specifications or
the Components. Notwithstanding the foregoing, KL shall in all events
manufacture the Products in accordance with the KL process specifications.
ARTICLE 10
WARRANTY
     10.1 KL warrants the Products sold to MDS under this Agreement are, as of
the time title is transferred to MDS, in compliance with the Specifications and
the QA Agreement and made in accordance with the then applicable KL process
specifications. KL warrants that its parts and process specifications are
reasonably appropriate for the production of Products which insofar was they
relate solely to said parts and process specifications (and not in any way
related to the Specifications and/or the Components supplied by MDS to KL in
connection with the production of the Products) are merchantable and fit for
resale in the Territory (subject to the end-users’ proper usage thereof and
assuming that the Products are used in connection with their intended purpose,
e.g., for use in artificial kidney dialysis). MDS warrants that the Components
sold to KL under this Agreement are, as of the time title is transferred to KL,
in compliance with the Specifications and the QA Agreement and further the
Components are reasonably appropriate for the production of the Products which
insofar as they relate solely to said Components and the Specifications (and not
in any way related to the process specifications and any parts supplied by KL in
connection with the production of the Products) are merchantable and fit for
resale in the Territory (subject to the end-users’ proper usage thereof and
assuming that the Products are used in connection with their intended purpose,
e.g., for use in artificial kidney dialysis).
     10.2 MDS acknowledges and agrees that, except for the provisions of
Section 10.3 , KL’s sole responsibility to MDS in the case of breach of the
foregoing warranty shall be for KL, by mutual agreement of MDS and KL, to repair
or replace the Products with respect to which such warranty is breached, or at
MDS’ election for KL to return to MDS all payments made by

 



--------------------------------------------------------------------------------



 



MDS to KL with respect to such Products or to credit MDS in the amount of all
payments made by MDS to KL with respect to such Products. In no event shall KL
be liable for MDS’ loss of profits, loss of use, or incidental, consequential or
special damages of any kind even if KL has been advised by MDS of any
possibility thereof.
     10.3 KL hereby indemnifies and agrees to hold MDS harmless from and against
all claims, liability, damage, cost or expense of MDS, including its reasonable
attorney’s fees paid to third parties arising out of, or in connection with, or
as a result of, to the extent based upon the failure of any of the Products to
meet the warranty set forth in Section 10.1 at the time of delivery to MDS and
such failure is not due to any failure of a Component to meet the
Specifications, provided MDS promptly notifies KL of any such claim, KL has
control over the defense of such claim and MDS provides reasonable cooperation.
In order to discharge KL’s obligations under this Section 10.3, KL and MDS agree
that MDS shall obtain and keep in force during the Term, product liability
insurance with a limit of liability for the Territory of not less than
US$20 million, and shall name KL as an additional insured. KL shall reimburse
MDS for the cost of such insurance at the rate of US$3.66 per US$1,000 of MDS
purchases from KL.
     10.4 MDS shall indemnify and hold KL harmless from and against all claims,
liability, damage, cost or expense of KL, including its reasonable attorney’s
fees to the extent based upon: (a) any false or misleading product claims,
representations, descriptions or other statements, whether oral or written, made
or alleged to be made by MDS or its representatives in any advertising,
publicity, promotion or sale of any of the Products, and (b) any product claim
arising out of, based on, or caused by negligent handling of the Products by
MDS.
     10.5 The KL warranties set forth herein (including without limitation the
warranty set forth in Section 10.1 that the Products sold to MDS under this
Agreement are, as of the time title is transferred to MDS, in compliance with
KL’s then applicable process specifications) are exclusive and in lieu of all
other warranties, whether express or implied, including the implied warranties
of merchantability, infringement, and fitness for a particular purpose. The MDS
warranties set forth herein are exclusive and in lieu of all other warranties,
whether express or implied, including the implied warranties of merchantability,
infringement, and fitness for a particular purpose.
ARTICLE 11
TERM OF AGREEMENT
     11.1 The term of this Agreement (the “Term”) shall be from the Effective
Date until January 31, 2010 (the “Initial Term”); provided that such Term shall
automatically be renewed for subsequent periods of one (1) year (collectively,
the “Renewal Term”) unless either party gives notice of termination no later
than six (6) months prior to the date on which this Agreement would otherwise
terminate.

 



--------------------------------------------------------------------------------



 



ARTICLE 12
TERMINATION
     12.1 Either party may terminate this Agreement for any material breach of
it by the other party, by giving ninety (90) days written notice to the other
party, if such breach shall, as of the expiration of said ninety (90) day
period, remain uncured.
     12.2 Either party shall have the right at its option to terminate this
Agreement effective immediately upon giving written notice to the other party in
the event of:

  a.   appointment of a trustee, receiver or other custodian for all or
substantially all of the property of such other party, or for any lesser portion
of such property if the result is materially and adversely to affect the ability
of such other party to fulfill its affirmative or negative obligations
hereunder;     b.   a judicial finding that such other party is insolvent or
bankrupt;     c.   the filing of a petition in bankruptcy for itself by such
other party or a decision that bankruptcy proceedings will be instituted with
respect to such other party based on a petition filed by a third party;     d.  
an assignment of a substantial part of the assets of such other party for the
benefit of creditors;     e.   an attachment of a substantial part of the assets
of such other party for the benefit of creditors; or     f.   the dissolution or
liquidation of a party.

     12.3 If either party here suffers any event of the type enumerated in
Section 12.2, it shall immediately notify the other party in writing of the
occurrence of such event.
ARTICLE 13
EFFECT OF TERMINATION
     13.1 No termination of this Agreement, other than by reason of breach of
this Agreement by MDS will relieve KL from its obligation to deliver all
Products ordered by any properly placed Shipment Order of MDS, nor will any
termination, other than by reason of breach of this Agreement by KL, relieve MDS
from accepting and paying for all Products ordered by MDS under any properly
placed Shipment Order issued by MDS or relieve MDS of its obligations pursuant
to Section 3.3. The rights and obligations related to the Initial Shortfall
Shipments under Sections 3.2b and 3.2e, the rights and obligations related to
the work-in-progress BTL under Section 3.2f.4, the rights and obligations
related to the Renewal Shortfall Shipments under 3.2h, and the indemnification
obligations under Article 10 shall survive the termination of this Agreement.

 



--------------------------------------------------------------------------------



 



ARTICLE 14
PRODUCT RECALL
     14.1 In the event that it shall be deemed necessary by KL or MDS to recall
any of the Products sold by MDS because the Products are believed to violate any
provision of any law, the guarantees provided in Section 9.1 or the warranties
provided in Section 10.1, and if such Products have already been delivered to
the Location, KL and MDS shall, subject to Section 14.4 below, share equally all
out-of-pocket costs and expenses of such recall, including, without limitation,
refunds to customers for recalled Products but only in an amount not to exceed
the sum of the following items:

  a.   the purchase price paid by MDS to KL for the recalled Products;     b.  
the freight paid by MDS associated with the shipment of affected Products from
the Locations;     c.   the cost of notifying customers;     d.   the costs
associated with the shipment of recalled Products from customers to MDS; and    
e.   the cost of shipping replacement Products to customers.

MDS may immediately return any recalled Products to KL for rework or credit.
     14.2 If Products have been recalled or placed under import detention by the
FDA, MDS may place replacement Shipment Orders with KL and KL shall ship such
Products by air shipment when required in MDS’ sole discretion, and shall
continue air shipments until the effects of such recall or import detention have
been completed or ended. To the extent MDS requires substitute products for
recalled or detained Products, such substitutes will be credited on a unit basis
toward the applicable Purchase Commitment and MDS shall submit KL proof of its
substitutes from another supplier. In the event MDS or any of its distributors
are prevented from operating as a result of a recall or FDA action MDS shall be
relieved of its Purchase Commitments to the extent such recall or FDA action
prevents the resale of the Products.
     14.3 In the event of such a recall of any of the Products sold by MDS, the
parties will cooperate fully with each other in effecting such recall.
     14.4 In the event that KL or MDS determines that it will recall any
Products sold by either of them because the Products are believed to violate any
provision of any law, the guarantees of Section 9.1 or the warranties provided
in Section 10.1, KL or MDS may, once the recall has been substantially
completed, request an arbitrator, appointed by the American Arbitration
Association, who shall determine whether KL’s or MDS’ determination to recall
was necessary and reasonable. The arbitrator may require that KL or MDS bear all
costs, damages and expenses of such recall or may apportion such costs and
expenses between the parties as the arbitrator deems just under all of the
circumstances.

 



--------------------------------------------------------------------------------



 



     14.5 MDS shall bear all costs and expenses of a recall or import detention
of the Products caused by the negligence of MDS. KL shall bear all costs and
expenses of a recall or import detention of the Products caused by the
negligence of KL.
     14.6 In the event of a recall or FDA action that restricts the supply in
the United States of products similar or functionally equivalent to the
Products, KL will use its reasonable efforts to increase production as may be
required to assure a continued source of supply to affected patients and in this
regard MDS shall maintain and keep MDS inventories in accordance with the
Purchase Commitments and forecasts provided in Sections 3.2 and 3.3.
ARTICLE 15
RIGHT OF FIRST REFUSAL
     15.1 During the first [**] months following the Effective Date (the
“Exclusive Negotiation Period”), KL shall have the exclusive and first right to
negotiate an agreement with MDS relating to the sale and/or distribution of MDS’
Streamline BTL in Asia, including, without limitation, Japan (an “Asian
Streamline Distribution Agreement”). During the Exclusive Negotiation Period,
MDS will not enter into discussions or negotiations with any third party
regarding an Asian Streamline Distribution Agreement, without first obtaining
the written consent of KL. Following any written request by KL to commence
discussions or negotiations of an Asian Streamline Distribution Agreement, KL
and MDS each agree to discuss and negotiate in good faith and to make their
respective representatives available at reasonable times and with reasonable
frequency to conduct such negotiations, and shall share information relevant to
the discussions and negotiations, consistent with customary business practices
of the industry. If KL does not exercise its negotiation right or if the parties
cannot agree on the terms and conditions of an Asian Streamline Distribution
Agreement, then at the end of the Exclusive Negotiation Period, KL’s rights
under this Section 15.1, with respect thereto will terminate.
ARTICLE 16
NOTICES
     16.1 Even if not expressly so provided, all notices required or permitted
to be given pursuant or in reference to this Agreement shall be in writing and
shall be given by registered airmail, with appropriate postage prepaid or in the
form of a telefax, followed immediately by a confirmation letter by registered
airmail. Such notice shall be directed to the following addresses:
If to KL:
Kawasumi Laboratories, Inc.
3-28-15 Minami-Ohi, Shinagawa-ku
Tokyo, 140-8555, Japan
Facsimile: 81-3-3763-2351
Attention: Managing Director, Leader of Business Units
If to MDS:

 



--------------------------------------------------------------------------------



 



Medisystems Corporation
439 South Union Street, 5th Floor
Lawrence, MA, 10843 U.S.A.
Facsimile: 1-978-687-4805
Attention: President with a copy to General Counsel
or to such other address as to which either party may notify the other. Notice
given as herein provided shall be considered to have been given seven (7) days
after the mailing thereof, or if delivered by telefax, when received.
ARTICLE 17
TERMINATION OF 2001 AGREEMENT FOR BTL AND NX
     17.1 KL and MDS agree to terminate the 2001 Agreement in its entirety
solely with respect to BTL and NX as of January 31, 2008, and have this
Agreement supersede the terms and conditions of the 2001 Agreement with respect
to the supply and distribution of the BTL and NX between the parties. For
clarification purposes, the 2001 Agreement shall continue to be in full force
and effect with respect to AVF, BH, VN and PHE, and shall govern the supply and
distribution thereof between the parties.
ARTICLE 18
ENTIRE AGREEMENT
     18.1 This Agreement contains the entire agreement between the parties
relating to the Products and Components and all prior proposals, discussions,
and writings by and between the parties and relating to the subject matter
herein are superseded by this Agreement, it being expressly understood that the
2001 Agreement shall remain in full force and effect with respect to AVF, BH, VN
and PHE.
ARTICLE 19
EFFECT OF HEADINGS
     19.1 The headings to Articles and Sections of this Agreement are to
facilitate reference only, and do not form a part of this Agreement and shall
not in any way affect or be considered in the interpretation hereof.
ARTICLE 20
NON-WAIVER AND MODIFICATION
     20.1 None of the terms of this Agreement shall be deemed to be waived by
either party nor amended unless such waiver is in writing and is signed by the
party to be charged with such waiver, or the amendment is in writing and signed
by both parties, and such writing recites specifically that it is a waiver of,
or amendment to, the terms of this Agreement.

 



--------------------------------------------------------------------------------



 



ARTICLE 21
ASSIGNMENT
     21.1 Neither this Agreement, nor any rights and obligations hereunder,
shall be assigned by any of the parties hereto to any other person, firm or
corporation other than an affiliate, without the express prior written consent
thereto by the other party. This Agreement shall be binding upon, and inure to
the benefit of, the parties, their successors, and permitted assigns.
ARTICLE 22
DISCLAIMER OF AGENCY
     22.1 This Agreement shall not constitute either of the parties hereto the
legal representative or the agent of the other party hereto for any purpose
whatsoever, nor shall either party hereto have any right or authority to assume,
create or incur in any manner any obligation or other liability or any kind or
nature, express or implied, against, or in the name or on behalf of, the other
party hereto.
ARTICLE 23
GOVERNING LANGUAGE
     23.1 This Agreement is in the English language only, which language shall
be controlling in all respects.
ARTICLE 24
APPLICABLE LAW
     24.1 The validity, construction and performance of this Agreement shall be
governed by and interpreted in accordance with the laws of the State of New York
without giving effect to any choice of law rule that would cause application of
the laws of any other jurisdiction, and in no event will this Agreement be
governed by, and the parties expressly disclaim application of, the United
Nations Convention on Contracts for the International Sale of Goods.
ARTICLE 25
ARBITRATION
     25.1 All disputes arising in connection with this Agreement shall be
finally settled under the Rules of Conciliation and Arbitration of the
International Chamber of Commerce by one or more arbitrators in accordance with
the said rules. The arbitration shall take place in Tokyo, Japan if the dispute
is initiated by MDS and in Seattle, Washington, U.S.A., if initiated by KL.
ARTICLE 26
SAVING CLAUSE
     26.1 In the event that any provision or provisions of this Agreement shall
be void, unlawful or unenforceable, such provision or provisions shall be deemed
excluded from this

 



--------------------------------------------------------------------------------



 



Agreement, but this Agreement shall not otherwise be affected thereby and the
remaining provisions hereof shall continue in full force and effect.
ARTICLE 27
GLOSSARY OF DEFINED TERMS USED IN THIS AGREEMENT
     Following are the definitions of terms used in and for the purposes of this
Agreement.
     27.1 “2001 Agreement” has the meaning set forth in Section 1.4.
     27.2 “Act” means the United States Federal Food, Drug and Cosmetic Act, as
amended from time to time.
     27.3 “Agreement” has the meaning set forth in the Preamble.
     27.4 “Asian Streamline Distribution Agreement” has the meaning set forth in
Section 15.1.
     27.5 “AVF” means [**] and larger needle sets, such as AV fistula needle
sets used in artificial kidney dialysis procedures.
     27.6 “Baht/US$Exchange Rate” has the meaning set forth in Section 5.3.
     27.7 “Base PVC Price” has the meaning set forth in Section 5.4.
     27.8 “BH” means buttonhole needles.
     27.9 “BTL” means blood tubing line sets used in artificial kidney dialysis
and other similar extracorporeal procedures.
     27.10 “Codes” means the individual product codes used to identify each
product model.
     27.11 “Components” means, collectively, the parts, components, and other
materials designed by MDS to be used in the Products which are listed in Annex
A, which may be revised from time to time pursuant to Section 2.1.
     27.12 “Component Order” means the firm shipment order for the Components.
     27.13 “Component Order Date” has the meaning set forth in Section 3.3d.
     27.14 “Contract Year” means the twelve-month period following the Effective
Date and each subsequent twelve-month period during the Term.
     27.15 “Current PVC Price” has the meaning set forth in Section 5.4.
     27.16 “[**]” means [**].
     27.17 “Dead Stock” means components with a limited useful life that are not
incorporated into sold Products in a timely fashion.

 



--------------------------------------------------------------------------------



 



     27.18 “Effective Date” means February 1, 2008.
     27.19 “Exclusive Negotiation Period” has the meaning set forth in
Section 15.1.
     27.20 “FDA” means the United States Food and Drug Administration.
     27.21 “Final KL Forecast” has the meaning set forth in Section 3.3c.3.
     27.22 “Final MDS Forecast” has the meaning set forth in Section 3.3a.3.
     27.23 “First KL Forecast” has the meaning set forth in Section 3.3c.1.
     27.24 “First MDS Forecast” has the meaning set forth in Section 3.3a.1.
     27.25 “Following Renewal Term” has the meaning set forth in Section 3.2i.
     27.26 “Freight Costs” has the meaning set forth in Section 5.2.
     27.27 “Forecast Date” has the meaning set forth in Section 3.3a.
     27.28 “Initial Goal” has the meaning set forth in Section 3.2a.
     27.29 “Initial Maximum Order Quantity” has the meaning set forth in
Section 3.2j.
     27.30 “Initial Purchase Commitment” has the meaning set forth in
Section 3.2a.
     27.31 “Initial Shortfall” has the meaning set forth in Section 3.2b.
     27.32 “Initial Shortfall Shipments” has the meaning set forth in
Section 3.2b.
     27.33 “Initial Streamline Purchase Commitment” has the meaning set forth in
Section 3.2c.
     27.34 “Initial Term” has the meaning set forth in Section 11.1.
     27.35 “KL” means Kawasumi Laboratories, Inc., Kawasumi Laboratories
America, Inc., Kawasumi Laboratories Europe GMBH, and Kawasumi Laboratories
(Thailand) Co., Ltd., collectively.
     27.36 “Locations” has the meaning set forth in Section 3.4.
     27.37 “Maximum Exchange Rate” has the meaning set forth in Section 5.3.
     27.38 “Minimum Exchange Rate” has the meaning set forth in Section 5.3.
     27.39 “MDS” means Medisystems Corporation, Medisystems Europe. Srl., and
Medimexico S. de R.L. de C.V., collectively.

 



--------------------------------------------------------------------------------



 



     27.40 “NX” means tubing and/or bag sets suitable for use with NxStage
Medical, Inc. renal therapy equipment.
     27.41 “PHE” means [**] and larger needle sets, such as pheresis needles
including unsterile sub-assemblies for pheresis and other similar extracorporeal
blood therapies.
     27.42 “Product Prices” has the meaning set forth in Section 5.2.
     27.43 “Products” means, collectively, BTL and NX products which Codes are
listed in Annex A, which may be revised from time to time pursuant to
Section 2.1.
     27.44 “Purchase Commitment(s)” means, collectively, the Initial Purchase
Commitment, the Initial Streamline Purchase Commitment, and all Renewal Purchase
Commitments.
     27.45 “PVC Cost Ratio” has the meaning set forth in Section 5.4.
     27.46 “PVC Price” has the meaning set forth in Section 5.4.
     27.47 “PVC Price Decrease Ratio” has the meaning set forth in Section 5.4.
     27.48 “PVC Price Increase Ratio” has the meaning set forth in Section 5.4.
     27.49 “QA Agreement” means the Quality Assurance Agreement, dated as of
October 25, 1999, between MDS and KL.
     27.50 “Renewal Goal” has the meaning set forth in Section 3.2g.
     27.51 “Renewal Maximum Order Quantity” has the meaning set forth in
Section 3.2k.
     27.52 “Renewal Purchase Commitment” has the meaning set forth in
Section 3.2g.
     27.53 “Renewal Shortfall” has the meaning set forth in Section 3.2h.
     27.54 “Renewal Shortfall Shipments” has the meaning set forth in
Section 3.2h.
     27.55 “Renewal Term” has the meaning set forth in Section 11.1.
     27.56 “Revised Initial Commitment Term” has the meaning set forth in
Section 3.2f.
     27.57 “Shipment Order” means the firm shipment order for the Products.
     27.58 “Shipment Order Date” has the meaning set forth in Section 3.3b.
     27.59 “Shipment Period” has the meaning set forth in Section 3.3b.
     27.60 “Specifications” means the specifications set forth in the QA
Agreement.
     27.61 “Streamline BTL” means the BTL products designated as streamline BTL
products in Annex A.

 



--------------------------------------------------------------------------------



 



     27.62 “Supply Commitment” has the meaning set forth in Section 3.2l.
     27.63 “Term” has the meaning set forth in Section 11.1.
     27.64 “Territory” means the different geographical area(s) for sale, resale
or use for different Products described in Annex B.
     27.65 “VN” means sets suitable for subcutaneous access devices such as the
VascA, Inc. LifeSite blood access valve.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their authorized representatives as of the date set forth in the preamble.
KAWASUMI LABORATORIES, INC.
/s/ Yukihiro Kawano
 
Yukihiro Kawano
President
MEDISYSTEMS CORPORATION
/s/ Jeffrey H. Burbank
 
Jeffrey H. Burbank
President

 